SHANNON, Chief Justice,
dissenting.
I dissent.
Whenever possible, a peace officer should obtain a warrant before making an arrest. Honeycutt v. State, 499 S.W.2d 662 (Tex.Cr.App.1973); see Beck v. Ohio, 379 U.S. 89, 85 S.Ct. 223, 13 L.Ed.2d 142 (1964). Exceptions to the rule requiring a warrant before arrest are narrowly construed. Honeycutt v. State, supra.
The majority holds that Stull’s arrest was proper pursuant to Tex.Code Cr.P. Ann. art. 14.01(b) (1977). Article 14.01(b) provides:
A peace officer may arrest an offender without a warrant for any offense committed in his presence or within his view. (Emphasis supplied).
The majority’s holding is hardly in conformance with the requirement of the Court of Criminal Appeals that art. 14.01(b) be strictly construed. On the morning of October 11, the arresting officer saw Stull do nothing that indicated an offense was being committed or anything that indicated criminal behavior. In fact, when the arresting officer arrived on October 11, he saw no more than Stull and his friends either in or getting into their cars. Nevertheless, the majority concludes that the arresting officer’s knowledge of Stull’s probable criminal conduct on October 10 was a sufficient basis to conclude that Stull was likewise engaging in criminal conduct on October 11.
Article 14.01(b), however, does not authorize a warrantless arrest unless an offense is committed in the officer’s presence or within his view. It is plain that on October 11, Stull committed no offense in the officer’s presence or within his view. Accordingly, art. 14.01(b) did not empower the officer to arrest him without a warrant.
The opinions relied upon by the majority, Gonzales v. State, 648 S.W.2d 684 (Tex.Cr. App.1983); Boyd v. State, 621 S.W.2d 616 (Tex.Cr.App.1981); Miller v. State, 458 S.W.2d 680 (Tex.Cr.App.1970); and Bridges v. State, 166 Tex.Cr.R. 556, 316 S.W.2d 757 (1958) are authority for the proposition that previously acquired knowledge and experience, when coupled with present personal observation, may provide probable cause to believe an offense is being committed in the officer’s presence. In this appeal, however, when the officer arrived at the Flin-trock Road location on the morning of October 11, he saw nothing more criminal than that Stull and the other boys “were entering their own vehicles and preparing to leave the scene.”
I would reverse the judgment of conviction.